Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on June 21, 2022.
Response to Amendment
3.	Applicant’s amendment filed on 06/21/2022, with respect to claims 1-20 has been received, entered into the record, and considered.
4.	As a result of the amendment claim 1, 8 and 15 has been amended.
5.	Claims 1-20 remain pending in this office action.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al (US 2006/0282441 A1), in view of Gujarathi (US 11,061,667 B1).
	As per claim 1, Weller discloses:
	- a system comprising (a system and method, Para [0007]), 
	- a database system implemented using a server system, the database system configurable to cause (a database implemented suing a server, Para [009], “A database server includes a run time database for procedure information and a definition database for procedures. The database server is configured to communicate with the procedure management server”), 
	- generating a message including a set of computer-readable instructions corresponding to the selected version of the procedure, a procedure name of the procedure, a version identifier identifying the selected version of the procedure (comments or notes (i.e. message) with procedure definition (i.e. name of the procedure), version information (i.e. version id),Para [0036], [0048]), and storing the procedure in the database, Para [0052]).
	- and 15transmitting the message to the client device (comments (i.e. message) viewable publicly or privately (i.e. transmitting the message) by all users (i.e. client device associated with the user), Para [0048]), 
	Weller does not explicitly disclose identifying, through a user profile of a user of the database system, a characteristic of the user; identifying a characteristic of a client device of the user. However, in the same field of endeavor Gujarathi in an analogous art disclose identifying, through a user profile of a user of the database system, a characteristic of the user; identifying a characteristic of a client device of the user (identifying context of the user (i.e. characteristic of the user), Fig. 2, item 234, column 10, line 30-35, column 11, line 23-30, column 12, line 43-67, identifying attribute or context of a client device (i.e. characteristic of a client device), Fig. 2, item 202, 224, column 6, line 17-19, column 2, line 53-55, column 12, line 43-67), 
	Weller does not explicitly disclose selecting one of two or more versions of a procedure based, at least in part, on 10the user characteristic and on the device characteristic. However, in the same field of endeavor Gujarathi in an analogous art disclose selecting one of two or more versions of a procedure based, at least in part, on 10the user characteristic and on the device characteristic (Selection a version from plurality of versions based on context of the user (i.e. characteristic of the user), context of the client device (i.e. characteristic of the client device, column 4, line 50-55, column 9, line 55-65), 
	Weller does not explicitly disclose a client directive instructing the client device how to store the selected version of the procedure in a database and instructing the client device how to use the selected version of the procedure. However, in the same field of endeavor Gujarathi in an analogous art discloses a client directive instructing the client device how to store the selected version of the procedure in a database and instructing the client device how to use the selected version of the procedure (providing client device with a URL (i.e. instruction) to launch (i.e. how to store) the version of application (i.e. version of the procedure), column 2, line 63-67, or click or interact with the application (i.e. instruction) to launch the version, column 4, line 16-20, column 18, line 35-55), 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Weller with the teaching of Gujarathi by modifying Weller such that procedure management of Weller to detect a specific procedure of a version based on user characteristic and device characteristic of Gujaratthi for selecting and launching desired version of an application. Person of the ordinary skill in the art would have make that modification because detecting any a version of an application and allowing users to easily define steps and sub steps of the procedure Weller Para [0056].
As per claim 2, rejection of claim 1 is incorporated and further Weller discloses:
- the client directive instructing the client device to store the computer-readable instructions in the database in association with the procedure name and version identifier (storing the steps (i.e. instruction) in the database with the description (i.e. procedure name, version id), Para [0036], [0010]).
As per claim 3, rejection of claim 1 is incorporated, and further Weller discloses:
- the client directive indicating a particular version of the procedure to be used by the client device (guiding user (i.e. directing the client) version to be used, [0008], Para [0052]).
As per claim 4, rejection of claim 1 is incorporated, and further Gujarathi discloses:
- 40Attorney Docket No.: SLFCP326/4910US1/JFG/JFG/ERHtransmitting a second client directive to the client device, the second client directive indicating a particular version of the procedure to be used by the client device (directing plurality of client devices (i.e. second client directive), column 15, line 25-35).
As per claim 5, rejection of claim 4 is incorporated, and further Gujarathi discloses: 
- the particular version being the selected version (Selected version, Column 2, line 15-20), column 18, line 40-50).
As per claim 6, rejection of claim 4 is incorporated, and further Guarathi discloses:
- the particular version being different from the selected version (selecting particular version from a plurality of different versions, column 4, line 20-40, column 9, line 55-65).
As per claim 7, rejection of claim 1 is incorporated, and further Gujarathi discloses:
- 10the client directive indicating a maximum quantity of versions of the procedure to be stored in the database (number of versions, column 18, line 3-25).
As per claims 8-14,
Claims 8-14 are computer program product claims corresponding to system claims 1-7 respectively and rejected under the same reason set forth to the rejection of claims 1-7 above.
As per claims 15-20,
Claims 15-20 are method claims corresponding to system claims 1-6 respectively and rejected under the same reasons set forth to the rejection of claims 1-6 above.
Response to Arguments
8.	Applicant’s representative’s arguments with filed on 06/21/2022, with respect to claims 1-20 have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims.
In response to applicant’s representatives argument in page 7, applicant argued that, Roberts fails to cure the deficiencies of Weller whether considered separately or in combination therewith … Roberts falls short of teaching an additional operation of identifying a characteristic of a client device of the user. By contrast, claim 1 recites two separate operations of "identifying, through a user profile of a user of the database system, a characteristic of the user" and "identifying a characteristic of a client device of the user." Consequently, amended claim 1 also provides "selecting one of two or more versions of a procedure based, at least in part, on the user characteristic and on the client device characteristic," a feature also lacking in Roberts. Roberts also fails to disclose or suggest additional amended features of claim 1, such as "generating a client message including ... a client directive instructing the client device how to store the selected version of the procedure in a database and instructing the client device how to use the selected version of the procedure."
Examiner respectfully response that, newly cited refence Gujarathi teaches identifying, through a user profile of a user of the database system, a characteristic of the user; identifying a characteristic of a client device of the user (identifying context of the user (i.e. characteristic of the user), Fig. 2, item 234, column 10, line 30-35, column 11, line 23-30, column 12, line 43-67, identifying attribute or context of a client device (i.e. characteristic of a client device), Fig. 2, item 202, 224, column 6, line 17-19, column 2, line 53-55, column 12, line 43-67), selecting one of two or more versions of a procedure based, at least in part, on 10the user characteristic and on the device characteristic (Selection a version from plurality of versions based on context of the user (i.e. characteristic of the user), context of the client device (i.e. characteristic of the client device, column 4, line 50-55, column 9, line 55-65), a client directive instructing the client device how to store the selected version of the procedure in a database and instructing the client device how to use the selected version of the procedure (providing client device with a URL (i.e. instruction) to launch (i.e. how to store) the version of application (i.e. version of the procedure), column 2, line 63-67, or click or interact with the application (i.e. instruction) to launch the version, column 4, line 16-20, column 18, line 35-55).
Therefore, examiner firmly believe that Weller et al and Gujarathi alone or in combination teaches claim 1 and other independent claims as claimed. 
However, examiner open for discussion if the applicant’s representative need further clarification.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167